Citation Nr: 1021297	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-36 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
New Orleans, Louisiana, RO.

The Veteran requested and was afforded a Video Conference 
hearing before the undersigned Veterans Law Judge in May 
2010.  A written transcript of this hearing has been prepared 
and incorporated into the evidence of record.  

The Veteran is service connected for posttraumatic stress 
disorder (PTSD) at 50 percent disability rating, effective 
May 31, 2007; bilateral hearing loss at 10 percent disability 
rating, effective January 26, 1998; and tinnitus at 10 
percent disability rating, effective March 17, 1998.


FINDINGS OF FACT

1.	Prior to March 26, 2008, the evidence did not demonstrate 
that the Veteran was totally unemployable solely as a 
result of his service-connected PTSD.  

2.	The preponderance of the evidence demonstrates that the 
Veteran has been unemployable as a result of his service-
connected PTSD since March 26, 2008.  


CONCLUSION OF LAW

1.	The criteria for a total disability evaluation based on 
individual unemployability due to a service-connected 
disability, prior to March 26, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).  

2.	The criteria for a total disability evaluation based on 
individual unemployability due to a service-connected 
disability have been met as of March 26, 2008.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

A letter from the RO dated in March 2006 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim for a TDIU, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The initial 
notice letter was provided before the adjudication of his 
claim in September 2006.  The letter also provided notice 
regarding potential effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


TDIU

A veteran will be entitled to TDIU benefits upon establishing 
he is in fact unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his service-connected disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be 
given to his level of education, any special training, and 
previous work experience in making this determination, but 
not to his age or impairment from disabilities that are not 
service connected (i.e., unrelated to his military service).  
See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

To receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The Court also clarified in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  So above and beyond 
this, the record must reflect some factor that takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  As the Court 
further explained in Van Hoose, the mere fact that a Veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  The question is whether he is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.

The Veteran contends that he is entitled to TDIU benefits.  
Upon review of the evidence of record, the Board finds that 
the Veteran is entitled to TDIU benefits as of March 11, 
2008.  

The Veteran is service-connected for PTSD rated as 70 percent 
disabling under Diagnostic Code 9411, effective as of May 31, 
2007.  As such, the Veteran meets the percentage requirements 
laid out in 38 C.F.R. § 3.340.  Although, prior to March 11, 
2008, however, the Veteran did not fully meet the 
requirements for a TDIU award because there was no evidence 
demonstrating his service-connected PTSD affected his ability 
to secure or follow a substantially gainful occupation.  

According to the evidence of record, a VA clinical 
psychologist who has been treated the Veteran since June 
2007, submitted two letters both dated in March 2008.  In a 
letter received on March 26, 2008, she opined that that the 
Veteran's service-connected PTSD "impacts [his] ability to 
obtain and maintain employment; hinders [his] relationships 
with [his] ex-wife and siblings; isolates [him] from social 
contacts outside [his] family; and severely impairs [his] 
thinking, judgment, mood, and quality of life."  The second 
letter was dated in March 2008 again reported that "[i]n 
spite of intensive psychotherapy for PTSD, [his] symptoms 
persist and are fully threshold for the disorder.  [His] PTSD 
impacts [his] ability to obtain and maintain employment... At 
present, [he is] unemployable due to [his] PTSD and secondary 
depressive disorder." 

A June 2008 VA examination for PTSD reported that as a result 
of the Veteran symptoms of PTSD "working relationships with 
others are likely to be strained and may require an unusual 
degree of support and assistance in order to succeed."  The 
Veteran stated he was the vice president of marketing and 
public relations for an educational software company and was 
unemployed since February 2005.  He stated he left his 
employment as he and "the owner did not agree with his plans 
for building and marketing the company."  In addition, it 
was noted that the Veteran did not contend his unemployment 
was due to his medical disorder's effects.     

In a letter received by the VA in May 2010, a VA clinical 
psychology intern, and a supervising clinical psychologist, 
stated they have been treating the Veteran since August 2009 
for PTSD and major depressive disorder.  They described the 
Veteran's symptoms "related to his military trauma, 
including impairment of his social functioning, family 
functioning, and quality of life.  Symptoms experience by 
[the Veteran] , including irritability, sleep impairment due 
to recurrent nightmares, and difficulty concentrating, have 
been chronic and  treatment-resistant to date."  They opined 
based on their treatment and interaction with the Veteran 
that the Veteran's service-connected PTSD currently prevents 
him from being employed.  

This evidence shows his service-connected disability render 
him unable to secure and follow a substantially gainful 
occupation.  While the opinion provided during the VA general 
examination of June 2008 is does not indicate as to whether 
the Veteran is unemployable as a result of his service-
connected PTSD, the two March 2008 letters from Dr. C. L. F. 
clearly indicates the Veteran was unable to obtain and 
maintain employment due to his disability.  Therefore, 
affording the Veteran the full benefit of the doubt, the 
Board finds that the Veteran is entitled to TDIU benefits as 
of March 11, 2008.

However, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to TDIU 
benefits prior to March 11, 2008.  While there is evidence of 
significant disability prior to this date, the evidence does 
not suggest that the Veteran was unemployable at this time.  
According to a VA outpatient treatment records from May 2007 
to February 2008, there are no indications he was 
unemployable as a result of his service-connected PTSD.  In 
June 2007, the Veteran reported he was looking for full time 
employment but expressed frustration over being passed up for 
several jobs in July 2007.  In August 2007, the Veteran 
stated he was "discouraged about his occupational future- 
but was resistant to take a lesser position, volunteer, or 
move for a job."  

The Veteran was afforded a VA examination in March 2005, 
where he stated he has lost jobs as a consequence of his PTSD 
but continued to look for work and pursue employment.  
Despite his agitation and anxiety, the Veteran was found to 
be alert and oriented.  There is no indication from this 
examination record that the Veteran was unemployable due to 
his service-connected PTSD.

The Board recognizes that the Veteran believes he was 
unemployable as a result of his service-connected PTSD as of 
2005, as claimed during his May 2010 Board hearing.  The 
Veteran testified that he was unable to secure employment 
because he was "making the wrong impression on people and 
maybe they perceive that there is... a screw loose."  This 
opinion, however, is contradicted by the evidence of record.  
While the Veteran was unable to secure employment, he was not 
totally unemployable.  In addition, the August 2007 VA 
treatment record noted the Veteran chose not to try to adjust 
to employment situations.  

Therefore, having afforded the Veteran the full benefit of 
the doubt in this case, the Board finds that the Veteran is 
entitled to TDIU benefits as of March 11, 2008.  However, the 
preponderance of the evidence demonstrates that the Veteran 
was not entitled to these benefits prior to March 11, 2008.  
See 38 U.S.C. § 5107(b).  


ORDER

Entitlement to TDIU benefits, as of March 26, 2008, is 
granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


